Warren E. Burger: We will hear arguments next in State of Washington against the Association of Stevedores. Mr. Attorney General, I think you can reasonably begin.
Slade Gorton: Mr. Chief Justice and may it please the Court. The State of Washington imposes a general gross receipts tax on practically all services performed within the State. Together with a similar tax on other business activities, it is the principal form of taxation on business and fullest for the support of the State institutions and services. The source of any goods upon which taxable service are performed is irrelevant. There is therefore no discrimination against goods originating at or destined to points outside of the State. In Puget Sound Stevedoring versus Tax Commission, in 1937, this Court found that that tax to be invalid in so far as it was imposed upon a stevedore’s business of loading and unloading ships in interstate and foreign commerce. The basis of that decision was the stevedoring “is interstate or foreign commerce”. The privilege of engaging in which was not subject to what you then characterized as a direct tax by the State. Ten years later in Carter & Weekes you adhered to that decision. The Court held that the tax was not properly apportioned and that the risk of multiple taxation was present, because both the state of the loading and that of the unloading might tax the stevedoring activities in their respective jurisdictions. Stevedoring was not considered to be distinct enough from the transit by ship to be taxable. At that time, of course, to characterize the tax as being directly on interstate commerce was sufficient to invalidate it. Four justices dissent it. You have agreed to review the soundness of Carter & Weekes and Puget Sound Stevedoring perhaps in the light of your recent decisions in Michelin Tire and Complete Auto Transit. We submit, however, that the vitality of those two stevedoring precedents ended as long ago as 1951 when you decided Canton Railroad v. Rogan and Western Maryland Railway v. Rogan. Roughly half of the Canton Railroad’s receipts were for war freight services, the privilege of using Canton’s peers for the transfer of cargo to lighters and to trucks, and for switching freight carts, loaded with imports and exports, between the peers and trunk line railroads. Maryland nevertheless imposed a gross receipts tax on all of Canton’s income including that from these services for imports and exports. You found that tax not to violate Article I Section 10, as it was not levied against the articles of import and export because “the tax is not on the goods but on the handling of them at the port. An article maybe an export and immune from a tax long before or long after it reaches the port, but when the tax is on activities connected with the export or import, the range of immunity can not be so wide.” It is true that the Court expressly reserved the question of whether stevedoring fell within its holding. Stevedoring, of course, was not before you, but a tax on stevedoring is as clearly one on the handling of goods at the port and do not on the goods themselves as was the tax in Canton. Just two years ago in Michelin Tire you took the opportunity even more carefully to examine the Import-Export Clause. You decided there that a nondiscriminatory property tax on imported tires in storage was not an imposed or a duty prohibited by Article I Section 10. Note, however, that unlike the activities here and in Canton the tax in Michelin Tire was levied directly on the goods and that not merely on the activity of handling them. In Michelin Tire you examined the concerns of the framers of the Constitution in drafting the Import-Export Clause. We found three such concerns: First, the necessity that the United States speak with one voice in regulating foreign relations and international trade; second, import duties were to be the major source of the federal government’s revenues and should not be diverted to the states; and third, harmony among the states was to be preserved by preventing seaboard states from taxing goods merely passing through on their way to interior states. The respondents here do not suggest that Washington’s tax has any impact on first two concerns. They do, however, accuse us of a tollgate mentality of trying to get something for nothing from the citizens of other states whose goods use our ports. They are in error. First, it is somewhat odd that respondent should so castigate tolls. Perhaps they hold that they Court would prohibit the State of Maryland from charging a truck a toll for crossing the Chesapeake Bay Bridge, simply because the truck was carrying exports bound for a ship at the dock in Baltimore, but a nondiscriminatory toll in return for a service provided is clearly constitutional. The validity of a tax or toll or levy is not determined by the label which those who pay it, attached to it. The characterizations or assertions upon which respondent’s argument rests are found on Page 21 and 22 of its brief. First, respondents claim that by their nature the imports and exports passing through sea ports involved stevedores. Next, they assert that almost admit that a tax on the mover of imports is a tax on the goods themselves. They are wrong on both counts.
Potter Stewart: Mr. Attorney General, it is not your submission that this tax is the equivalent of a toll collected by a state for a specific service rendered such as the use of the state road?
Slade Gorton: It is not. I am simply stating that to characterize it as a toll on the part of the respondents does not answer any of the questions which are before you. It is up to you to determine what it actually is. I do not claim that it is a direct equivalent of the toll either. I just say the tollgate mentality argument is irrelevant.
Speaker: Mr. Gorton, now that you are interrupted, am I correct your tax does not apply to farming or to insurance?
Slade Gorton: This specific tax does not apply to the occupation or farming or to insurance. Insurance is covered by another tax. There is an insurance premium tax in the State, and of course farmers pay a disproportionate real property tax because of their holdings.
Speaker: At least they will say they do.
Slade Gorton: At least they will claim they do successfully to the legislature. Our tax, at least in this case like the toll on the Chesapeake Bay Bridge, is not levied against imports or exports at all. For example, it does not apply to imports or exports by air or by rail or even by ship when no in state stevedoring services are provided. The table, inserted at the end of respondents’ own brief, is perhaps the most graphic illustration of this point. Neither Washington’s most important export, aircraft, nor its most important import, petroleum, requires the use of stevedoring services at all.
Thurgood Marshall: Well, you told us, not tool long that you read, but you read that apple was a pretty big --
Slade Gorton: They were and they do not use stevedores except on the rare occasion when they are being shipped overseas rather than to North Carolina as in that case. Thus, neither of these major exports and imports is subject to the tax. On the other hand, our tax is applied to the analogous intrastate services, the freight handlers, for example, whether the destination of the freight they handle is inside the state, in another state, or in a foreign country. We, like Maryland in Canton Railroad, are not taxing goods at all, but merely the handling of those goods at the port. Respondents’ bold assertion that the two are identical is not only conceptually at error but repudiates directly your holding in Canton Railroad, which brings us to the analogous limitations of the Commerce Clause. Last year into Complete Auto Transit you resolved that the test of the validity of a tax affecting commerce is “not the formal language of the tax statute but rather its practical effect”. Now that a tax is to be sustained when it “is applied to an activity with the substantial nexus with the taxing state; it is fairly apportioned, it does not discriminate against interstate commerce, and it is fairly related to the services provided by the state.” Respondents here do not deny the substantial nexus, nor can they claim that the tax is other than precisely apportioned because all of their business is done wholly within the State of Washington. The tax does not discriminate against interstate commerce. It applies equally to stevedoring services and to all other services with respect to handling goods whether the goods come from or are bound to other points in the State of Washington, Alaska, or Japan. Finally, the tax is reasonably related to services provided by the Sate. For 40 year, respondents have avoided the principal business tax applied to other business in the State for the support of both state and local services. It is time to end their free ride. Respondents claim that even though the tax may not be discriminatory now, it might become so in the future. In both Complete Auto Transit and Michelin Tire you found that assertion to be insufficient to invalidate a tax. The rationale for such a decision here is even stronger.
Warren E. Burger: We will resume at that point at 10 o’clock tomorrow morning Mr. Attorney General.
Slade Gorton: Thank you Mr. Chief Justice.